Petitioner seeks an annulment of an award of the Industrial Accident Commission denying him compensation, which order was based upon a finding that petitioner at the time of the injury was an independent contractor.
[1] Petitioner, a woodchopper at the time of the injury, was chopping wood under respondent Peterson, who had a contract for the delivery of wood with the Albion Lumber Company. Petitioner was paid by the cord for such wood as he should chop and was free to fix his hours of labor per day and days per week. Peterson did not furnish tools, but as petitioner had none, Peterson gave him tools which another man had left in camp upon quitting work. Except to designate the place where the wood was to be cut, Peterson exercised no direction or control over the work.
The decision of the Industrial Accident Commission was made upon the authority of Donlan Bros. v. Industrial Acc. Com.,173 Cal. 250 [159 P. 715], Fidelity  Deposit Co. v. Brush,176 Cal. 448 [168 P. 890], and Parsons v. Industrial Acc. Com.,178 Cal. 394 [173 P. 585], in which the facts determinative of the status are substantially the same as in the instant case. We believe these cases are indistinguishable in any important aspect from the case at bar and are controlling.
[2] The contention that petitioner can change the status from independent contractor to employee by disaffirming the contract by reason of his minority we think is without merit.
Award of the Industrial Accident Commission affirmed.
Nourse, J., and Sturtevant, J., concurred. *Page 153